
	
		I
		111th CONGRESS
		2d Session
		H. R. 5654
		IN THE HOUSE OF REPRESENTATIVES
		
			June 30, 2010
			Mr. McDermott (for
			 himself, Mr. Israel,
			 Mr. Langevin,
			 Mr. Connolly of Virginia,
			 Mr. Himes,
			 Ms. Sutton,
			 Mr. Hinchey,
			 Mr. Blumenauer, and
			 Mr. Lewis of Georgia) introduced the
			 following bill; which was referred to the Committee on Education and Labor, and in
			 addition to the Committee on Transportation and Infrastructure, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Workforce Investment Act of 1998 to provide
		  oil spill relief employment, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Gulf Coast Restoration
			 Act.
		2.Amendments to the
			 workforce investment act of 1998
			(a)In
			 generalSection 173(a) of the Workforce Investment Act of 1998
			 (29 U.S.C. 2918(a)) is amended—
				(1)by striking
			 and at the end of paragraph (3);
				(2)by striking the
			 period at the end of paragraph (4) and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(5)to provide assistance to the Governor of
				any State within the boundaries of an area that is the subject of a
				Presidential determination that additional resources are necessary to respond
				to an incident related to a spill of national significance declared under the
				National Contingency Plan provided for under section 105 of the Comprehensive
				Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C.
				9605) (covered incident) by providing oil spill relief employment
				in the area in accordance with subsection
				(h).
						.
				(b)Oil spill relief
			 employment assistance requirementsSection 173 of the Workforce Investment Act
			 of 1998 (29 U.S.C. 2918) is amended by adding at the end the following:
				
					(h)Oil spill relief
				employment assistance requirements
						(1)In
				GeneralFunds made available
				under subsection (a)(5)—
							(A)shall be used to provide oil spill relief
				employment on projects with respect to cleaning, restoration, renovation,
				repair, and reconstruction (including the construction of infrastructure to
				facilitate ecosystem and habitat restoration, protection, creation, enhancement
				and species repopulation) of lands, marshes, waters, structures, and
				facilities, located within an area of a covered incident, as well as offshore
				areas related to such incident, and projects that provide food, clothing,
				shelter, and other humanitarian assistance to individuals harmed by the covered
				incident;
							(B)shall be used to establish general cleanup
				standards approved by the Secretary for the selection of remedial actions for
				an area of a covered incident (including offshore areas related to such
				incident);
							(C)may be expended through public and private
				agencies and organizations engaged in projects described in subparagraph
				(A);
							(D)may be expended to provide employment and
				training activities;
							(E)may be expended to provide personal
				protective equipment to workers engaged in oil spill relief employment
				described in subparagraph (A);
							(F)may be used to increase the capacity of
				States to make available the full range of services authorized under this title
				and provide information (in languages appropriate to the individuals served)
				about, and access to, the variety of public and private services available to
				individuals adversely affected by the covered incident at one-stop centers
				described in section 134(c) and other access points (including other public
				facilities, mobile service delivery units, and social services offices);
				and
							(G)may be used to provide temporary employment
				by public sector entities, in addition to the oil spill relief employment
				described in subparagraph (A).
							(2)PriorityAn individual shall be given priority
				consideration for the oil spill relief employment described in subsection
				(a)(5) if such individual—
							(A)is temporarily or
				permanently laid off as a consequence of a covered incident with respect to
				which such employment is being provided;
							(B)is a dislocated
				worker;
							(C)has been an
				unemployed individual for a prolonged period; or
							(D)meets such other
				criteria as the Secretary may establish.
							(3)Prevailing
				wagesThe Secretary shall
				require that each State receiving support under subsection (a)(5) provide
				reasonable assurance that all employees and contractors employed in the
				performance of a project for which the support is provided will be paid wages
				at rates not less than those prevailing on similar work in the locality as
				determined by the Secretary of Labor in accordance with subchapter IV of
				chapter 31 of part A of subtitle II of title 40, United States Code (commonly
				referred to as the Davis-Bacon Act).
						(4)Limitations on
				oil spill relief employment assistanceAn individual shall be employed under
				subsection (a)(5) in oil spill relief employment with respect to a covered
				incident for a period of 6 months. Such period of employment may be subject to
				an extension for a period determined by the Secretary.
						(5)ReimbursementEach party responsible for a covered
				incident under the Oil Pollution Act of 1990 (33 U.S.C. 2701 et seq.) shall,
				upon the demand of the Secretary of the Treasury, reimburse the general fund of
				the Treasury for the costs incurred by the United States under subsection
				(a)(5) with respect to such incident, as well as the costs of the United States
				in administering its responsibilities under subsection (a)(5) with respect to
				such incident. If a responsible party fails to pay a demand of the Secretary of
				the Treasury pursuant to subsection (a)(5), the Secretary shall request the
				Attorney General to bring a civil action against the responsible party or a
				guarantor in an appropriate district court to recover the amount of the demand,
				plus all costs incurred in obtaining payment, including prejudgment interest,
				attorneys fees, and any other administrative and adjudicative costs involved.
				Such reimbursement shall be without regard to limits of liability under the
				section 1004 of the Oil Pollution Act of 1990 (33 U.S.C. 2704).
						(6)Use of available
				fundsFunds appropriated for
				fiscal years 2009 and 2010 and remaining available for obligation by the
				Secretary to provide any assistance authorized under this section shall be
				available to assist workers affected by a covered incident, including workers
				who have relocated from areas in which a covered incident has been declared.
				Under such conditions as the Secretary may approve, any State may use funds
				that remain available for expenditure under any grants awarded to the State
				under this section to provide any assistance authorized under subsection
				(a)(5). Funds used pursuant to the authority provided under this paragraph
				shall be subject to the reimbursement requirements described in
				paragraph (5).
						(7)Requirements for
				grant applicationsIn order
				to receive funds under subsection (a)(5), a State shall submit an application
				at such time, in such manner, and containing such information as the Secretary
				may require. Such application shall include a detailed description of—
							(A)how the State will ensure the capacity of
				one-stop centers described in section 134(c) and other access points to—
								(i)provide affected individuals with
				information, in languages appropriate to the individuals served, about the
				range of available services; and
								(ii)provide affected individuals with access to
				the range of needed services;
								(B)how the State will prioritize individuals
				who are temporarily or permanently laid off as a consequence of the covered
				incident in the assignment of temporary employment positions; and
							(C)any other supporting information the
				Secretary may
				require.
							.
			(c)Effective
			 dateThe amendments made by this section shall take effect
			 immediately upon the date of the enactment of this section and shall apply to
			 all responsible parties under the Oil Pollution Act of 1990 (33 U.S.C. 2701 et
			 seq.), including any party determined to be liable under such Act for any
			 incident that occurred prior to the date of the enactment of the amendments
			 made by this section.
			3.Gulf Coast
			 Community Conservation Corps
			(a)AuthorityFrom the amounts appropriated to carry out
			 this section, the Corporation for National and Community Service (in this
			 section referred to as the Corporation), pursuant to section
			 126(b) and subtitle E of title I of the National and Community Service Act of
			 1990 (42 U.S.C. 12576(b)), shall carry out the activities authorized under this
			 section.
			(b)Establishment
				(1)In
			 generalThere is established a Gulf Coast Community Conservation
			 Corps (in this section referred to as the Gulf Coast CCC), to be
			 administered by the Corporation directly, or by grant or contract, to carry out
			 full- or part-time service national service programs that provide oil spill
			 relief in accordance with subsection (d) in areas that are the subjects of a
			 Presidential determination that additional resources are necessary to respond
			 to a covered incident.
				(2)Existing grants
			 or contractsA grant or contract awarded under paragraph (1) may
			 be awarded to an entity with which the Corporation has an existing grant or
			 contract.
				(c)Participants
				(1)EligibilityTo be eligible to participate in a national
			 service program carried out by the Gulf Coast CCC, an individual—
					(A)shall be
			 participating in a national service program under the national service laws;
			 or
					(B)shall be
			 determined to be eligible in a manner that is consistent with the determination
			 of eligibility under the national service laws.
					(2)BenefitsAn individual selected to participate in a
			 national service program carried out by the Gulf Coast CCC shall be eligible
			 for any living allowances, educational awards, and other support that are
			 authorized for a participant under the national service laws.
				(3)PriorityIn
			 selecting participants under paragraph (1), priority shall be given to
			 unemployed individuals between the ages of 18 through 24.
				(4)TrainingTraining
			 for participants serving in the Gulf Coast CCC shall include an environmental
			 education component.
				(d)ProgramsNational service programs carried out by
			 the Gulf Coast CCC shall—
				(1)include
			 programs—
					(A)involving the
			 cleaning, restoration, renovation, repair, and reconstruction (including the
			 construction of infrastructure to facilitate ecosystem and habitat restoration,
			 protection, creation, enhancement and species repopulation), of lands, marshes,
			 waters, structures, and facilities located within the area of the covered
			 incident, as well as offshore areas related to such incident; and
					(B)providing food,
			 clothing, shelter, and other assistance to communities and individuals harmed
			 by the covered incident; and
					(2)comply with the
			 nonduplication and nondisplacement provisions of section 177 of the National
			 and Community Service Act of 1990 (42 U.S.C. 12637).
				(e)Educational
			 assistanceFrom funds appropriated to carry out this section, the
			 Corporation may transfer funds to the National Service Trust established under
			 section 145 of the National and Community Service Act of 1990 (42 U.S.C. 12601)
			 to provide in-service or post-service benefits to, or funds to otherwise
			 support, individuals participating in a national service program carried out by
			 the Gulf Coast CCC.
			(f)ReimbursementEach party responsible for a covered
			 incident under the Oil Pollution Act of 1990 (33 U.S.C. 2701 et seq.) shall,
			 upon the demand of the Secretary of the Treasury, reimburse the general fund of
			 the Treasury for the costs incurred by the United States under this section
			 with respect to such incident, as well as the costs of the United States in
			 administering its responsibilities under this section with respect to such
			 incident. If a responsible party fails to pay a demand of the Secretary of the
			 Treasury pursuant to this section, the Secretary shall request the Attorney
			 General to bring a civil action against the responsible party or a guarantor in
			 an appropriate district court to recover the amount of the demand, plus all
			 costs incurred in obtaining payment, including prejudgment interest, attorneys
			 fees, and any other administrative and adjudicative costs involved. Such
			 reimbursement shall be without regard to limits of liability under the section
			 1004 of the Oil Pollution Act of 1990 (33 U.S.C. 2704).
			(g)DefinitionsIn this section:
				(1)In
			 generalThe term
			 national service laws has the meaning given such term in section
			 101 of the National and Community Service Act of 1990 (42 U.S.C. 12511).
				(2)Covered
			 incidentThe term
			 covered incident means an incident related to a spill of national
			 significance declared under the National Contingency Plan provided for under
			 section 105 of the Comprehensive Environmental Response, Compensation, and
			 Liability Act of 1980 (42 U.S.C. 9605).
				(3)Unemployed
			 individualThe term unemployed individual has the
			 meaning given such term in section 101 of the Workforce Investment Act of 1998
			 (29 U.S.C. 2801).
				
